Citation Nr: 0818817	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.W.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The veteran was provided a personal hearing at the local RO 
before the undersigned in August 2007, a transcript of which 
is associated with the claims file.


FINDINGS OF FACT

1.  A September 2003 Board decision denied service connection 
for entitlement to service connection for an acquired 
psychiatric disorder based on the finding that there was no 
competent evidence establishing an etiological link between 
an acquired psychiatric disability and the veteran's active 
service.  

2.  The additional evidence received since the time of the 
final September 2003 Board decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a finally 
decided claim based on submission of new and material 
evidence, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
October 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, this 
letter notified the veteran of regulations pertinent to the 
establishment of an effective date and of the disability 
rating, as well as the specific evidence required to reopen 
her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Kent v. Nicholson, 20 Vet. App 1 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007), petition for cert. filed,      U.S.L.W.         
(U.S. Mar. 21, 2008) (No. 07A588); Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; no pertinent private 
medical records were identified.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Although a VA examination was not 
conducted with respect to the veteran's claim to reopen the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, VA is not required to obtain an 
examination for a claim to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).


The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board concurs.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for an acquired 
psychiatric disorder in September 2003, and notified the 
veteran of the decision that same month.  There is no 
evidence that the Board decision was appealed; thus, it is 
final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  The 
veteran's appeal was denied by the Board on the basis that 
there was no evidence that a diagnosed psychiatric disorder 
was the result of any incident in service, or otherwise 
related to her military service.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the September 2003 Board decision which is 
relevant to, and probative of, these matters.

The evidence of record at the time of the September 2003 
Board decision relevant to the veteran's claim for service 
connection included her service medical records; private 
medical records dated in August 1977, September 1979, and 
from January 1997 to August 1999; VA inpatient treatment 
records dated in April 1979; VA outpatient treatment records 
dated from April 1975 to October 1999; and VA examination 
reports dated in December 1999, January 2000, March 2000, 
March 2002, March 2003, and July 2003.  The additional 
evidence added to the record since the September 2003 Board 
decision includes VA outpatient treatment records dated from 
December 2004 to March 2007.

The Board denied the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder in 
September 2003.  At that time, there was no evidence that the 
veteran's psychiatric disorder (variously diagnosed as 
paranoid schizophrenia, depressive neurosis, and conversion 
disorder) was related to her military service, and this 
continues to be the case.  The only evidence submitted 
subsequent to receipt of the veteran's claim to reopen the 
issue of entitlement to service connection for an acquired 
psychiatric disorder were the outpatient VA treatment records 
dated from December 2004 to March 2007.  Review of these 
records shows neither treatment for any psychiatric disorder 
nor any probative medical opinion concluding that the 
veteran's psychiatric disorder is related to her military 
service.  

To the extent that the veteran asserted during her August 
2007 hearing before the Board, as well as in correspondence 
to the RO, that "new" evidence existed in 1970s-era VA 
outpatient treatment records, these records are noted above 
as having been of record at the time of the September 2003 
Board decision.  Moreover, the Board does not doubt the 
sincerity of the veteran and E.M.W. in stating that the 
veteran's psychiatric disorder is somehow etiologically 
related to service.  However, the veteran's testimony and 
that of E.M.W. cannot be used as new and material evidence to 
reopen the veteran's claim; as the record does not reflect 
that either the veteran or E.M.W. possess a recognized degree 
of medical knowledge, their assertions as to nature and 
etiology of the veteran's psychiatric disorder are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, while the evidence submitted since the final 
September 2003 Board decision is "new," as it had not been 
previously considered by VA, it is not "material," as it 
does not raise the reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the issue of entitlement 
to service connection for an acquired psychiatric disorder is 
not reopened.




ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


